Colt, J.
The point taken by the libelant, that the circuit court has no jurisdiction over this proceeding except upon appeal, and that the petition should be filed in the district court, appears to me, on a review of tho whole subject, to be sound. Tha t such was the law previous to the adoption of admiralty rulo 58 cannot bo doubted, and 1 do not think this rule was intended to give original jurisdiction in these cases to the circuit court, but only jurisdiction where, as the rule specifies, “such cases”—i. e., cases of proceedings to limit liability—are pending, upon appeal from the district court. This rulo was the outcome of the decision in The Benefactor, 103 U. S. 239. In that case the supreme court reversed the decision of the circuit court, and the question arose whether further proceedings for limiting the liability of the owmers should be had in the district or the circuit court. The original proceeding was begun in tho district court, appealed to the circuit court, and then to the supreme court, and the supreme court decided that further proceedings might be had in the circuit court, and, in order to avoid all future objections a^ to the ability of the circuit court to proceed, promulgated the fifty-eighth rule.
It has been held that, under the statute (sections 4282-4287, Rev. St.) conferring the right of limitation of liability of ship-owners, tho district courts, as courts of admiralty, have jurisdiction; that the circuit court has not jurisdiction; and that, unless the district courts have jurisdiction, it must be inferred that congress passed a law incapable of execution. Norwich Co. v. Wright, 13 Wall. 104, 123; Providence & N. Y. S. S. Co. v. Hill Manuf’g Co., 109 U. S. 578, 598, 599, 3 Sup. Ct. Rep. 379, 617.
In tho rules promulgated by the supreme court, vessel owners arc directed to file in the proper district court a libel or petition. Admiralty Rules 54, 57. Neither tho decision of the supreme court in The Benefactor nor rule 58 changes this. Indeed, it is difficult to see how original jurisdiction can be conferred on the circuit court ‘except by act of congress. In no case has it been held that the circuit court has any original jurisdiction under this act. The Luckenback, 26 Fed. Rep. 870, is a recent case bearing on this question, and the reasoning of Judge *418Brown is to the effect that rule 58 was not intended to determine the place where the original proceedings to limit liability should he commenced.
. These considerations render it unnecessary for me to express any opinion upon the other point taken by libelant, viz., that this petition cannot properly be filed in this svAt, and at this stage thereof, aside from the question of jurisdiction. Petition dismissed.